Exhibit 10.3
Private and Confidential




metlifelogo101a02.jpg [metlifelogo101a02.jpg]




LETTER OF UNDERSTANDING
INTERNATIONAL ASSIGNMENT
United Arab Emirates – United States


Mr. Michel Khalaf


June 13, 2017




Dear Michel:


We are pleased that you have accepted an international assignment from Dubai,
United Arab Emirates to New York, New York, United States. This Letter of
Understanding outlines the terms and conditions of your assignment.


ASSIGNMENT TERM


The anticipated start date of this assignment is July 1, 2017 (the “Effective
Date”). We understand that you have already obtained an L1-A visa, which will
enable you to commence the assignment on this date. You will be based out of the
MetLife office at 200 Park Avenue as President, U.S. and EMA reporting to me.


For the purposes of this letter, the period of July 1, 2017 through December 31,
2019 shall be referred to as the “assignment”.


Since the Company is investing significant resources to place you on this
assignment, it expects that you will complete the assignment. However, this
letter is not a guarantee of employment for any specific period of time.


COMPENSATION AND BENEFITS


During the assignment, you will continue to be employed by American Life
Insurance Company (“MetLife UAE” or “Company”) and you will be seconded to
MetLife Group, Inc. As of July 1, 2017, your annualized base salary will be
USD800,000, which MetLife UAE will convert and pay to you in Dubai on a monthly
basis through its normal payroll process. You will continue to be eligible for
the various incentive compensation programs in which you currently participate,
subject to their applicable terms and conditions.


Subject to Board approval, you will become eligible to participate in the
MetLife Deferred Compensation Plan for Globally Mobile Employees, as well as
your current participation in the Alico Overseas Pension Plan, subject to the
terms and conditions of that plan. Upon your anticipated localization to New
York, New York in January 2020, you will be eligible to participate in the U.S.
Pension Plan and Auxiliary Plan, subject to the terms and conditions of those
plans.


You will be eligible for the MetLife Expatriate Benefit Plan for medical and/or
dental for the duration of your assignment. Further information regarding these
benefits will be provided to you under separate cover.




MetLife International Assignment Office
June 13, 2017 – Page 1 of 6



        



--------------------------------------------------------------------------------

Private and Confidential


GLOBAL MOBILITY PROGRAM SUPPORT AND ADMINISTRATION


The International Assignment Office (IAO) in New York is responsible for all
policies and processes related to international assignments. Our third party
relocation partner, SIRVA, has assigned an International Assignment Partner,
Denise Starrett, who will manage your assignment on an ongoing basis. Denise
will coordinate all aspects of your relocation and will review the assignment
details with you. You should contact Denise if you have any questions regarding
your assignment.


ASSIGNMENT COMPENSATION AND ONGOING ASSIGNMENT SUPPORT


For purposes of this assignment, your Home country shall be referred to as “UAE”
and your Host country shall be referred to as “U.S.”. The following allowances
and benefits will provided to you based on the nature of this assignment.


Tax Equalization


New terms for tax equalization will apply during your assignment as described in
this letter. In particular, given the unique nature of your assignment, from
July 1, 2017 through December 31, 2018, a blended headquarters rate of 26.3%
shall apply as the hypothetical tax rate you are obliged to pay. From January 1,
2019 through December 31, 2019, this hypothetical tax rate shall be 35%.
Effective January 1, 2020, you will no longer be tax equalized. At that time,
you will responsible for all actual taxes that may apply at the applicable U.S.
Federal/State/City rates. These terms apply through the earliest of (a) these
dates, (b) when you localize in the U.S., (c) when you are promoted to a
different position, (d) the date your employment with the Company or any MetLife
affiliate is terminated for any reason, (e) the date the Company or any MetLife
affiliate relocates or reassigns you to a country other than the U.S., or (f)
the date you decline to accept relocation.


The terms above also apply to your business travel during the assignment. The
hypothetical tax rate for any such global filings will follow the schedule
detailed above.


You will pay hypothetical taxes on all income, except for imputed income as a
result of Host Location Housing and, if needed, Temporary Living (both defined
below), as well as Destination Assistance (also defined below), which will be
grossed-up for taxes, and therefore not subject to hypothetical tax. (Please
note that the other benefits described in this letter are not eligible for a tax
gross-up.) Hypothetical tax withholding is in lieu of actual income tax
withholding. Home country social insurance and other required taxes, if
applicable, will continue to be withheld.


A firm chosen by MetLife will prepare an annual tax equalization summary shortly
after the end of each tax year, which will set out the final amount of
hypothetical tax you paid (or owe) for the tax year, the amount of actual taxes
MetLife paid on your behalf during the tax year, and the final amount of actual
taxes you owe for the tax year. The summary may indicate that you owe MetLife
money, either because the amount of hypothetical tax withheld from your
compensation was insufficient, or because the amount of actual tax MetLife paid
on your behalf was too high. Alternatively, the summary may indicate that
MetLife owes you money because you overpaid the hypothetical tax, and/or that
MetLife owes money to a tax authority because the amount of tax it paid on your
behalf was too low.


MetLife will pay any money it owes to a tax authority due to your compensation
directly to the tax authority. Any amount owed to you by MetLife due to tax
equalization will be paid to you as soon as the amount is determinable and
payment is administratively practicable, but in no event later than the end of
the second tax year following the year containing the deadline (including
extensions) for filing the tax returns to which the tax


MetLife International Assignment Office
June 13, 2017 – Page 2 of 6






--------------------------------------------------------------------------------

Private and Confidential


equalization payments relate. If an amount is due from you to MetLife, you are
required to forward a check for that amount to MetLife within 30 days of
notification of the amount due. Any amount not paid after the 30-day period will
be deducted from your assignment allowance and other compensation (e.g., base
salary, bonus, etc.) until the total amount due is settled.


To assist you in understanding the elements of tax equalization, you are
required to participate in a detailed Tax Briefing session with a firm chosen by
MetLife for tax return preparation, audit response/defense, and related
services. A representative will contact you to schedule an appointment.


IMPORTANT: The tax consequences of changing your benefit selections or other
indirect compensation (such as exercising stock options or unit options) during
your assignment may be significant. You are required to consult the firm
representative before making such a change to determine impact on your and/or
MetLife’s tax liability.


For avoidance of doubt, any prior tax equalization agreement between you and the
Company, MetLife, Inc., or any MetLife affiliate will no longer be in effect
with respect to compensation paid during the assignment, and such prior
agreements will terminate on the Effective Date.


Host Location Housing – June 2017 – June 2018


The Company will provide you with a two bedroom fully furnished and serviced
executive apartment from June 25, 2017 through June 25, 2018. The 12-month lease
for this apartment has already been secured for your exclusive use.


Host Location Home Purchase Support


In the event that you purchase a home in the U.S. in the summer of 2018, the
Company will provide you with home purchase support comprising assistance with
mortgage selection through SIRVA Mortgage and a listing of recommended real
estate brokers. The Company will reimburse you for reasonable closing costs on
your home purchase, up to US$120,000. Your International Assignment Partner will
provide you will details regarding this support.


Company Car


You are eligible to utilize the Executive Group driver pool for commuting and
personal use.




PRE-ASSIGNMENT


Destination Assistance


You are eligible to receive Destination Assistance to help you become acclimated
to the host location in the summer of 2017. Destination Assistance will also be
provided to your accompanying spouse and child in the summer of 2018.
Destination Assistance may include assistance with orientation and housing
search, coordination of services such as installation of telephone and
utilities, school selection, banking and insurance services.


MetLife International Assignment Office
June 13, 2017 – Page 3 of 6






--------------------------------------------------------------------------------

Private and Confidential




RELOCATION


Excess Baggage Fees


The Company will reimburse you for any excess baggage fees incurred by you
during your initial move to New York, New York in the summer of 2017.


Air Shipment of Personal Articles


The Company will pay the cost of packing, unpacking, shipping and insuring in
transit all eligible personal articles from Dubai to the host location. This
service will be provided to you in summer 2017, as well as to your accompanying
spouse and child during their relocation in summer 2018. Your International
Assignment Partner will provide you with additional information.


Shipment of Furniture and Household Goods – Summer 2018


The Company will pay for the standard shipment of your furniture and household
goods from the UAE to the U.S.. A company approved shipper must be utilized for
the shipment. Standard shipping covers insurance, packing and loading of
household goods, pickup at origination point, over land and overseas
transportation, shipment documentation and related dues, normal host country
custom and import duties upon arrival at location, delivery, unpacking and
uncrating in the host location.


Relocation Travel – Summer 2018


The Company will reimburse the cost of one-way, business class airfare for your
spouse and accompanying child to relocate to the U.S. The Company will also
reimburse reasonable ground transportation and miscellaneous expenses upon
initial entry into the host country, including luggage handling, taxi and
airport transfer expenses, and duties.


Temporary Living – Summer 2018


If needed, the Company will provide your family with up to 60 days of fully
furnished and serviced housing, until you have secured regular housing in the
summer of 2018. In this event, every attempt will be made to extend the current
corporate apartment on a month-to-month basis to avoid disruption to you and
your family. However, the current unit may not be available beyond the current
lease term, so an internal move within the building may be required.


Transition Allowance


You will receive a Transition Allowance totaling US$600,000 delivered over three
years as follows provided you remain employed in good standing by MetLife on the
applicable date: US$300,000 in July 2017; US$200,000 in July 2018; and
US$100,000 in July 2019. You may use this Transition Allowance as you determine,
giving you flexibility and easing administration. This Transition Allowance will
be paid via Dubai payroll and subject to hypothetical tax. Potential uses could
include family travel, home leave, U.S. home search, U.S. school application
and/or fees, U.S. club membership, Dubai home sale and car disposal, etc.






MetLife International Assignment Office
June 13, 2017 – Page 4 of 6






--------------------------------------------------------------------------------

Private and Confidential


Final Assignment Support - 2019


You will receive tax support from the firm chosen by MetLife. You will receive
continued immigration support for extensions of your current visa, and/or
support for a Green Card application. The hypothetical tax rate of 35% will
apply for 2019 as noted above.


HOLIDAY AND VACATION ELIGIBILITY


You will observe the New York office holidays and work schedule. You will be
entitled to vacation per the MetLife vacation schedule of your Home location.


END OF ASSIGNMENT


International assignments at MetLife are meant to be temporary in nature. At the
end of this assignment, MetLife expects you to localize in your Host location
(i.e., transfer your employment to the host country entity under terms and
conditions to be communicated at that time). However, in the even that you do
not localize, you may repatriate back to your Home country/employer or be
offered a new international assignment. If untimately a position is not
identified, you may be eligible to receive benefits under the applicable
severance plan or local labor laws depending on your jurisdiction of employment.
Nothing contained in this section should be construed as guaranteeing employment
for any specific period of time.


By accepting the assignment allowances and benefits described herein, you are
committing to complete the full term of this assignment. If for any reason you
decided to terminate the assignment early, you may forfeit your right to
repatriation support and benefits. Although MetLife will attempt to return you
to a suitable position in your Home country, if such a position is not available
MetLife may treat your decision to end the assignment early as a voluntary
resignation, whereby you would not be entitled to any severance benefits.


Repayment Obligation


If you voluntarily resign or are terminated for misconduct at any time during
the assignment, you must repay in full all relocation costs (including without
limitation any Transition Allowance previously paid) as well as any related
gross-up, as applicable, and any applicable excess reimbursement and Tax
Equalization payments, in each case to the extent allowable under applicable
law. If you complete the assignment but voluntarily resign or are terminated for
misconduct within 12 months after the date of repatriation, to the extent
allowable under applicable law, you must repay in full all repatriation costs
including any tax gross-up as applicable. You agree to this repayment
obligation, and authorize the Company to deduct the reimbursement from your
final paycheck and/or from any other monies payable to you by the Company or any
other MetLife company, to the maximum extent permissible under law. You are
responsible for any reimbursement not satisfied by these deductions.


ADDITIONAL MATTERS


The Company may exercise its discretion to change any part of the policies
governing the benefits outlined in this letter at any time based on new
practices or legal requirements. The Company will make every effort to notify
you in advance of such changes.


You are eligible to receive the assignment benefits and allowances enumerated in
this letter only for the period of the assignment in which you remain actively
employed by the Company and on international assignment as defined by the
Company.


MetLife International Assignment Office
June 13, 2017 – Page 5 of 6






--------------------------------------------------------------------------------

Private and Confidential


This Letter of Understanding is based on our confidence that this assignment and
your continued employment with MetLife will be a mutually rewarding and
enriching experience, but it is not an employment contract, and does not
represent a guarantee of continued employment for any specific period of time.




GOVERNING LAW


This Agreement shall be governed, construed, and enforced under the laws of the
state of New York, United States, without regard to its conflict of laws rule.
Any dispute arising under or related to this Agreement shall be subject to the
exclusive jurisdiction of the courts located in New York, NY.


ACCEPTANCE


If you agree to the terms and conditions stated above and agree to abide by such
provisions, please sign this letter in duplicate, retain a copy for your
reference, and return one to us in confirmation of your agreement and acceptance
of its terms.




Yours Sincerely,
 
 
Agreed and Accepted by:
 
 
 
 
 
 
 
 
 
 
 
/s/ Steven A. Kandarian
6/13/2017
 
/s/ Michel Khalaf
6/15/2017
 
 
 
 
 
Steven A. Kandarian
Date
 
Michel Khalaf
Date
Chairman, President & Chief Executive Officer


 
 
 
 
 
 
 
 
 
 
 
 
 
cc: International Assignment Office (IAO)
 
 
Denise Starrett, International Assignment Partner (IAP)
 
 





MetLife International Assignment Office
June 13, 2017 – Page 6 of 6




